DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/21 has been entered.
Election/Restrictions
Claims 11-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 10/27/20.
 Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive. 
Rejections not repeated herein have been withdrawn. 
As to the prior provisional nonstatutory double patenting rejection of claims 1-10, “Applicant submits that claims 1-10 of the subject application recite structure that is not within claims 1-10 of the ‘809 application. For example, amended independent claim 1 of the subject application recites an acoustic section on one end of a column and a fluidized bed section of the 
The examiner disagrees because it is noted that claim 1 recites “the column being configured to include an acoustic section on one end and fluidized bed section that is separated from the acoustic section….”  The “configured to…” clause is directed to what the column can possibly include. There is no requirement for the column to actually include/comprise any broad, structurally undefined acoustic section nor broad, structurally undefined fluidized be structural elements of the claimed invention. 
Although no such broad sections are claimed as elements of instant invention, it is noted that one can subjectively label “sections” of the column of the ‘809 application as acoustic sections and considering that the column of claim 1 of the ‘809 application is configured as a fluidized bed, it includes “a fluidized be section”. Therefore, the provisional nonstatutory double patenting rejection of claims 1-10 is hereby maintained. 
	Therefore, the claims are rejected for reasons stated in the prior Final Office Action of 5/21/21 (hereby incorporated by reference) and as given herein.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line 
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
	It is noted that the invention of claim 1 is structurally defined by (1) a vertically oriented column with an opening on each end (no ends previously established)….; and (2) an acoustic transducer at the acoustic section of the column. The remaining portions of the claim are directed to intended use. 
	A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. The “acoustic and fluidized bed sections; “contaminant of a plurality of support structures”; “fluid”; and “cellular material” are not  positively claimed as structural elements of the invention. They are considered as materials/articles intended to be worked upon. 
	There is no requirement for the instant invention to ever be used in any method at all including with any unclaimed plurality of support structures nor fluid.
	Although the broad plurality of support structures are not positively claimed as elements of the invention, it is unclear what is structurally required of such structures to be considered “a containment”.
	Although not positively claimed as structural elements of the invention. It is noted that the acoustic section and fluidized bed section are not defined by any structural dimensions 
	If applicant intends for the invention of claim 1 to comprise such sections and the fluidized be section to comprise a plurality of support structures, the claim should be amended to clearly provide for such.  
	As to claim 2, it is noted that the acoustic transducer and agitator are not precluded from being one in the same.
	As to claims 3-4, it is noted that “modes” of the transducer are not structures, the modes are not defined, not distinguished in the claims, and the acoustic transducer is not structurally defined in the claims to establish what is structurally required of the acoustic transducer for it to be capable of operating in such modes.  
	It is noted that mobile support structures of claims 6-10 are not required to be the same as the unclaimed plurality of support structures of claim 1. 
	In claim 9, the phrase “configured with” is presumed to mean that the beads comprise the one or more antibodies. 	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear what ends are being referenced by the phrase “each end” because it has not been established that the column comprises any ends nor how many ends the column comprises. 
Claim 1 recites the limitation "the fluid flow" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
It is presumed that the phrase “the support structures” is intended to refer to “the plurality of support structures”. If so, then the claims should be amended to employ the same, consistent terminology throughout the claims.
As to claim 2, it is unclear if applicant intends for “the fluid” and “the fluid flow” to be one in the same because there is no prior mention of any fluid besides in the phrase “the fluid flow”. 
As to claim 5, it is unclear how the acoustic transducer can be defined relative to the acoustic section of the column that does not exist, not claimed as being present. See remarks above.
As to claim 6, it is unclear how the mobile support structures can be defined relative to the fluidized bed section of the column that does not exist, not claimed as being present. See remarks above. Therefore, it is unclear what is the structural nexus, relative location of the mobile support structures to the column and acoustic transducer. Furthermore, it unclear if 
As to claim 7, it is unclear which/what support structures are being referenced by the phrase, “the support structures” because claim 1 mentions a plurality of support structures and claim 6 mentions mobile support structures. Furthermore, it is noted that the affinity beads are not required to have an affinity towards any specific substance/material. 
As to claim 8, it is unclear what the percentage range is relative to…about 10 to about 30% of what (a total interior volume of the column, volume/area of the fluidized bed, or some other unspecified volume/area)? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hammarstrom et al. (Lab on Chip, 2012, 12, 4296-4304) in view of Kennedy III et al. (2014/0329997).
With regard to claim 1, Hammarstrom et al. teach an acoustic trapping method and device with a column capable of separating that has an opening on each end and capable of permitting a fluid flow therethrough (See capillary based system Figure 2 and description thereof), the column being configured as a fluidized bed and capable of introduction and containment of a plurality of support structures (Abstract and Figure 2) and an acoustic 
The teaching in Hammarstrom is maintained as teaching “an acoustic section on one end” and a fluidized bed section that is different (this also is very broad and being interpreted as meaning a bed of fluid and there is no recitation of why it is different so Figure 2 is interpreted as teaching a minimal level of “different” i.e., the transducer is in one location but not the other) that is capable of “permitting introduction and containment of a plurality of support structures” as the rest of the capillary based system is capable of this. Figure 2a and b. The structure of the bed capable of allowing fluid through it is interpreted as being capable of containing a plurality of support structures
Furthermore, with respect to the intended use limitation “to form an edge effect to block the support structures from entering the acoustic standing wave” the Hammarstrom method is interpreted as being capable of generating such an acoustic standing wave given their teaching of their capability of generating Schlichting streaming for example that is in fact a streaming on the inner side, close to the walls (4298 right side).
Hammarstrom does not specify that the column is vertically oriented. 
KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness.
Kennedy III discloses a vertically oriented column. (paragraphs 0028, 0040, 0069-70 and figures). 
It would have been obvious to, within the predictability, knowledge and skill of one of ordinary skill in the art before the instant invention to recognize that the column of Hammarstrom maybe arranged vertically and operated as desired to flow fluid therethrough. 
With regard to claim 2, Hammarstrom et al. teach an agitator capable of agitating the fluid in the column (Top left page 4299 teaches a syringe pump that is interpreted as being capable of agitating the system).

With regard to claim 4, and the lack of positively recited structure present, Hammarstrom et al. teach the function generator (HP 33120A) which is interpreted as being capable of performing the claimed modes of cluster and edge effect (Figure 2a and b).
With regard to claim 5, Hammarstrom et al. teach the multidimensional characteristics of their waves within for example their figure 1 (primary axial, primary lateral, secondary, etc.).
With regard to claims 6 and 7, Hammarstrom et al. teach “mobile support structures for cellular material” in their various seed particles, polystyrene particles, etc. that are capable of showing affinity in the absence of additionally recited structural detail (Abstract).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hammarstrom et al. (Lab on Chip, 2012, 12, 4296-4304) in view of in view of Kennedy III et al. (2014/0329997) and in further view of Chromatography forum (2013).
Hammarstrom and Kennedy et al. can be seen above.
Hammarstrom and Kennedy et al. does not teach the particular details regarding the packing range of the volume of the stationary phase of the column.
Per the teachings of the Chromatography forum for analytical chemists, it is seen that the calculation of bead volume within the column is a well known concept and can be performed to the specifications of the experiment at hand by following the taught formulas included in the discussion.
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hammarstrom et al. (Lab on Chip, 2012, 12, 4296-4304) in view of Kennedy III et al. (2014/0329997) and in further view of Rittershaus et al. (5766947).
The above references do not teach the use of Anti-TCR affinity beads.
Rittershaus teach affinity chromatography on a column consisting of anti-TCR Ab (Col. 29 lines 27-42).
It would have been obvious to a person of skill in the art at the time the invention was made to have used the affinity beads taught by Rittershaus within the device of Hammarstrom and Kennedy et al. as such antibodies are motivated by Rittershaus to provide detection for VB3.1 without cross-reacting with other Vb3 family variable regions (Abstract) thus allowing for a more efficient detection event.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hammarstrom et al. (Lab on Chip, 2012, 12, 4296-4304) in view of Kennedy III et al. (2014/0329997) and in a further view of Hoke (Infection and Immunity, May 2008, p. 2063-2069).
The above reference do not teach the use of avidin-conjugated methacrylate beads.

It would have been obvious to a person of skill in the art at the time the invention was made to have used the affinity beads taught by Hoke et al. within the device of Hammarstrom and Kennedy et al. as such antibodies are able to provide specific detection for biotinylated proteins with reversible binding under mild elution conditions, binding ability retained under a wide range of PHs, and low or high ionic strength solutions, and as they regenerate at least 10 times without the loss of binding capacity (2064 and Promega catalog).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 15/963,809 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application encompass the scope of the instant claims by including the same or structural equivalents to the structures/inventions of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798